Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-12-2007

Nara v. Frank
Precedential or Non-Precedential: Precedential

Docket No. 05-4779




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Nara v. Frank" (2007). 2007 Decisions. Paper 846.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/846


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 05-4779
                                      ___________

                                    JOSEPH NARA

                                            v.

                                 FREDERICK FRANK,

                                        Appellant
                                      ___________

                    On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                                 (D.C. No. 99-cv-00005)
                  District Judge: The Honorable Terrence F. McVerry

                          Argued on October 26, 2006
               BEFORE: SMITH, WEIS, and NYGAARD, Circuit Judges.

                                   (Filed May 8, 2007)

                            ORDER AMENDING OPINION
                                (Filed June 12, 2007)
                                    ___________

NYGAARD, Circuit Judge:

       It is now ordered that the published Opinion in the above case, filed on May 8,
2007, is hereby amended as follows:

      At page 13, line 26, insert the following:

      “First, the District Court found that the Magistrate Judge served the R&R
      upon Mr. Nara and the Commonwealth’s attorneys by first-class mail. The
      Commonwealth has presented no evidence to the contrary.”
In the next sentence, delete “First” and insert “Second.”

At page 14, line 4, delete “Second” and insert “Finally.”




                                          By the Court,

                                          /s/ Richard L. Nygaard
                                          Circuit Judge